MEMORANDUM**
Adalberto Sosa-Lopez, his wife, and their two children, natives and citizens Mexico, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying their applications for asylum and withholding of removal and pretermitting their applications for cancellation of removal. We have jurisdiction to review petitioners’ due process contentions, and we review de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
Petitioners’ first contention, that the BIA’s decision “without opinion” violates due process, is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Petitioners next contend that they had “settled expectations” that the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) would apply to them because they applied for asylum prior to the effective date of the permanent rules of the IIRIRA. This contention is foreclosed by Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.